WIGGINTON, Judge.
Appellants appeal the trial court’s order rescinding an agreement between the parties. We reverse and remand.
The agreement in question contained nine specific points which made various provisions for land swaps, easements, the dumping of spoil on a certain parcel, and the dedication of rights of way. Appellee’s complaint for rescission was based upon an issue involving the character of the spoil being dumped, pursuant to the agreement, onto a parcel of his land.
As the trial judge recognized, a fundamental requirement necessary for rescission of a contract is that the moving party has no adequate remedy at law. Crown Ice Machine Leasing Company v. Sam Senter Farms, Inc., 174 So.2d 614 (Fla. 2d DCA 1965). The evidence shows that appellee’s alleged damages in regard to the spoil issue can be remedied in a breach of contract action. Therefore, with an adequate remedy at law available to appellee, the grant of his prayer for rescission of the agreement in this case was improper relief.
Since the entire order on appeal was premised upon the erroneous rescission of the agreement, we reverse and remand for entry of an order to enforce the contract, for further proceedings necessary for treatment of any claims of breach or partial breach thereof, and for the awarding of consequent damages, if any.
REVERSED AND REMANDED for further proceedings consistent with this opinion.
BOOTH and ZEHMER, JJ., concur.